OPINION

Per Curiam:

In a three count indictment returned by the Washoe County Grand Jury, appellants were charged with murder (NRS 200.010, 200.030) robbery (NRS 200.380) and burglary *87(NRS 205.060). This appeal is from a denial of pre-trial habeas relief in the district court and their sole contention is that the evidence submitted to the grand jury was insufficient to establish probable cause to charge them with any of the offenses.
Contrary to their contention, we believe the district court correctly determined that the evidence presented to the grand jury established probable cause to believe the charged offenses had been committed and that appellants had committed them. NRS 171.206. State v. von Brincken, 86 Nev. 769, 476 P.2d 733 (1970). Protracted discussion of the record would serve no useful purpose. Review thereof reveals that the evidence submitted to the grand jury is also within our holding in Robertson v. Sheriff, 85 Nev. 681, 683, 462 P.2d 528, 529 (1969), in which we said “that presence, companionship, and conduct before and after the offense are circumstances from which one’s participation in the criminal intent may be inferred.”
Affirmed.